DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/220949 filed on April 02, 2021

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The Information Disclosure Statement filed on April 02, 2021 was reviewed and accepted by the Examiner.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 4-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderKwaak et al. U.S. Patent Application Publication No. 2018/0077027 (herein as ‘VanderKwaak’) and further in view of Bedadala et al. U.S. Patent Application Publication No. 2021/0034571 (herein as ‘Bedadala’).


As to claim 4 VanderKwaak teaches a system comprising: 
a plurality of data environments (Par. 0090 VanderKwaak discloses different data environments);
VanderKwaak does not teach but Bedadala teaches a metadata repository storing a plurality of data attributes and a plurality of classification requirements (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords);
VanderKwaak and Bedadala are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to policy and classification of VanderKwaak to include the data management of Bedadala, to manage data while reducing performance cost. The suggestion/motivation to combine is that it would be obvious to try in order to manage data effectively (Par.0003 Bedadala).
VanderKwaak teaches a policy repository (VanderKwaak discloses the policy implementation module generates and stores the policies);
one or more processors (Par. 0035 VanderKwaak discloses a processor);
and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors (Par. 0035 VanderKwaak discloses a memory);
are configured to cause the system to: 
receive a first dataset from a first data environment, the first dataset comprising a first dataset ID (Par. 0168 VanderKwaak discloses requesting data such as communications. Par. 0146 VanderKwaak discloses an identifier associated with the past communications of a source server.  The source server is seen as the first data environment);
Bedadala teaches transmit the first dataset ID to the metadata repository (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository);
receive an indication from the metadata repository that the first dataset contains at least one data attribute and at least one first associated classification requirement (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
VanderKwaak teaches transmit the at least one first classification requirement to the policy repository (Par. 0004 VanderKwaak discloses each communication is associated with an attribute and identifier. Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
receive a first classification code associated with the at least one first classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains);
and responsive to receiving the first classification code, modify the first dataset by transmitting instructions to the first data environment to execute the first classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 5 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 4.
In addition Bedadala teaches wherein the instructions are configured to cause the system to: 
monitor the metadata repository for an indication that the first dataset will be copied to a second data environment  (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
VanderKwaak teaches receive a second classification requirement for at least one data attribute specific to the second data environment (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
transmit the second classification requirement to the policy repository (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers); 
receive a second classification code associated with the second classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains); 
and proactively transmit instructions to a second data environment to execute the second classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 6 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 4.
In addition Bedadala teaches wherein the instructions are configured to cause the system to: 
receive an indication from the metadata repository that the first dataset has been copied to a second data environment (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication); 
receive a second classification requirement for at least one data attribute specific to the second data environment (Par. 0004 VanderKwaak discloses each communication is associated with an attribute and identifier. Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications set or received by a set of servers); 
transmit the second classification requirement to the policy repository  (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);  
receive a second classification code associated with the second classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains);  
and transmit instructions to the second data environment to execute the second classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 7 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 4.
In addition Bedadala teaches a compliance management database; wherein modifying the first dataset is based on receiving an indication that the first classification code has been verified from the compliance management database (Par. 0255 Bedadala discloses the policies have to be aligned with one or more compliance tasks).

As to claim 8 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 4.
In addition VanderKwaak teaches wherein each classification requirement of the plurality of classification requirements is specific to a respective data environment of the plurality of data environments (Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers based upon particular role, application or environment).

As to claim 9 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 4.
In addition Bedadala teaches wherein each classification code is stored on the policy repository and further comprises a standardized code argument to be applied to a respective data attribute (Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers. The servers are identified based upon a set of labels. The labels are based upon particular role, application or environment.  The labels are the attributes).

As to claim 10 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 4.
In addition Bedadala teaches wherein the instructions are configured to cause the system to: 
monitor each of the plurality of data environments for a second dataset (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
VanderKwaak teaches identify a second dataset associated with a third data environment having a second dataset ID (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
transmit the second dataset ID to the metadata repository (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
receive an indication from the metadata repository that the second dataset contains at least one data attribute and at least one second associated classification requirement (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
 transmit the at least one second classification requirement to the policy repository (Par. 0004 VanderKwaak discloses each communication is associated with an attribute and identifier. Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers); 
receive a second classification code associated with the at least one second classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains); 
and modify the second dataset by transmitting instructions to the third data environment to execute the second classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 11 VanderKwaak teaches a system comprising: a plurality of data environments (Par. 0090 VanderKwaak discloses different data environments);
VanderKwaak does not teach but Bedadala teaches a metadata repository storing a plurality of data attributes and a plurality of classification requirements (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords);
VanderKwaak and Bedadala are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to policy and classification of VanderKwaak to include the data management of Bedadala, to manage data while reducing performance cost. The suggestion/motivation to combine is that it would be obvious to try in order to manage data effectively (Par.0003 Bedadala).
VanderKwaak teaches a policy repository (VanderKwaak discloses the policy implementation module generates the policies);
one or more processors (Par. 0035 VanderKwaak discloses a processor);
and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors (Par. 0035 VanderKwaak discloses a memory);
are configured to cause the system to: 
Bedadala teaches receive an indication from the metadata repository that a first data attribute has been updated to include a first classification requirement (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
query the metadata repository for a dataset ID associated with a dataset including the first data attribute (Par. 0378 Bedadala discloses querying the query cache);
determine that a first dataset having the dataset ID is stored on a first data environment of the plurality of data environments (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
VanderKwaak teaches transmit the first classification requirement to the policy repository (Par. 0004 VanderKwaak discloses each communication is associated with an attribute and identifier. Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers); 
receive a first classification code associated with the first classification requirement (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains); 
and modify the first dataset by transmitting instructions to the first data environment to execute the first classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 12 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition Bedadala teaches wherein the instructions are configured to cause the system to: 
monitor the metadata repository for an indication that the first dataset will be copied to a second data environment (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
VanderKwaak teaches receive a second classification requirement for at least one data attribute specific to the second data environment (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
transmit the second classification requirement to the policy repository (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers); 
receive a second classification code associated with the second classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains);  
and proactively transmit instructions to a second data environment to execute the second classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 13 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition Bedadala teaches wherein the instructions are configured to cause the system to: 
receive an indication from the metadata repository that the first dataset has been copied to a second data environment (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);  
receive a second classification requirement for at least one data attribute specific to the second data environment (Par. 0004 VanderKwaak discloses each communication is associated with an attribute and identifier. Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications set or received by a set of servers);  
transmit the second classification requirement to the policy repository (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);   
receive a second classification code associated with the second classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains); 
and modify the first dataset by transmitting instructions to the second data environment to execute the second classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 14 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition Bedadala teaches further comprising: a compliance management database; wherein modifying the first dataset is based on receiving an indication that the first classification code has been verified from the compliance management database (Par. 0255 Bedadala discloses the policies have to be aligned with one or more compliance tasks).

As to claim 15 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition VanderKwaak teaches wherein each classification requirement of the plurality of classification requirements is specific to a respective data environment of the plurality of data environments (Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers based upon particular role, application or environment).

As to claim 16 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition Bedadala teaches wherein each classification code is stored on the policy repository and further comprises a standardized code argument to be applied to a respective data attribute (Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers. The servers are identified based upon a set of labels. The labels are based upon particular role, application or environment.  The labels are the attributes).

As to claim 17 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition Bedadala teaches wherein the instructions are configured to cause the system to: monitor each of the plurality of data environments for a second dataset (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
VanderKwaak teaches and identify a second dataset associated with a third data environment having a second dataset ID (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers. The servers are identified based upon a set of labels.);
transmit the second dataset ID to the metadata repository (Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
receive an indication from the metadata repository that the second dataset contains at least one data attribute and at least one second associated classification requirement (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords. Par. 0258 Bedadala discloses the updates are stored in the metadata cache.  The updates are seen as the indication);
transmit the at least one second classification requirement to the policy repository (Par. 0004 VanderKwaak discloses each communication is associated with an attribute and identifier. Par. 0025 VanderKwaak discloses generating a policy based upon receiving a management instruction from the global manager.  Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers);
receive a second classification code associated with the at least one second classification requirement from the policy repository (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains);
and modify the second dataset by transmitting instructions to the third data environment to execute the second classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 18 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 11.
In addition VanderKwaak teaches wherein each classification requirement further comprises at least one of a tokenization requirement and an anonymization requirement (Par. 0109 VanderKwaak discloses private address of the managed servers).

As to claim 19 VanderKwaak teaches a system comprising: 
a plurality of data environments (Par. 0090 VanderKwaak discloses different data environments);
VanderKwaak does not teach but Bedadala teaches a metadata repository storing a plurality of data attributes and a plurality of classification requirements (Par. 0141 Bedadala discloses metadata is stored in a cache.  The metadata stored in a cache is seen as the metadata repository. Par. 0257 Bedadala discloses the classification policy is associated with metadata keywords);
VanderKwaak and Bedadala are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to policy and classification of VanderKwaak to include the data management of Bedadala, to manage data while reducing performance cost. The suggestion/motivation to combine is that it would be obvious to try in order to manage data effectively (Par.0003 Bedadala).
VanderKwaak teaches a policy repository (VanderKwaak discloses the policy implementation module generates the policies);
one or more processors (Par. 0035 VanderKwaak discloses a processor);
and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors (Par. 0035 VanderKwaak discloses a memory);
are configured to cause the system to: receive a request to publish a first dataset having a first dataset ID to a first data environment (Par. 0168 VanderKwaak discloses requesting data such as communications. Par. 0146 VanderKwaak discloses an identifier associated with the past communications of a
query the metadata repository to identify at least one data attribute and an associated classification requirement for the first dataset based on the first dataset ID (Par. 0378 Bedadala discloses querying the query cache);
query the policy repository for classification code associated with the classification requirement (Par. 0171 VanderKwaak disclose querying the policy storage);
and modify the first dataset by transmitting instructions to the first data environment to execute the classification code (Fig. 9 and Par. 0164 VanderKwaak discloses performing an action on a server/network based upon the evaluation of the policy).

As to claim 20 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 19.
In addition VanderKwaak teaches wherein each classification requirement further comprises at least one of a tokenization requirement and an anonymization requirement (Par. 0109 VanderKwaak discloses private address of the managed servers).

As to claim 21 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 19.
In addition VanderKwaak teaches wherein each classification code is stored on the policy repository and further comprises a standardized code argument to be applied to a respective data attribute (Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers. The servers are identified based upon a set of labels. The labels are based upon particular role, application or environment.  The labels are the attributes).

As to claim 22 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 21.
In addition VanderKwaak teaches wherein each classification code further comprises a plurality of interchangeable standardized code arguments (Par. 0048 VanderKwaak discloses a user able to modify a set of rules associated with domains).

As to claim 23 VanderKwaak in combination with Bedadala teaches each and every limitation of claim 19.
In addition VanderKwaak teaches wherein each classification requirement of the plurality of classification requirements is specific to a respective data environment of the plurality of data environments (Par. 0157 VanderKwaak discloses the global manager specifies policies for communications sent or received by a set of servers. The servers are identified based upon a set of labels. The labels are based upon particular role, application or environment.  The labels are the attributes).



Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September 24, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159